Citation Nr: 9903092	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The Board also notes that the veteran's service-connected 
back disability was last evaluated by a VA examiner in June 
1990.  Subsequent to that examination, additional private 
medical records were included in the record pertinent to the 
veteran's contention that his post-service industrial 
accident represented no more than an exacerbation of his 
service-connected back disability.  S. Dinh, M.D., in an 
August 1998 report suggested that a magnetic resonance 
imaging (MRI) or myelogram would be helpful for diagnostic 
purposes.  Though many medical records have been received 
from the veteran's federal workers' compensation claim, there 
is no record of a final determination of the percent of his 
current back disability that is due to the 1976 industrial 
accident and what percent preceded the accident.  Therefore, 
the Board finds additional development is required for an 
adequate determination of the issue on appeal.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issue on 
appeal.  The veteran is requested to 
provide authorization necessary for the 
release of any private medical records.  
The RO, after obtaining any necessary 
authorization, should obtain the 
veteran's complete adjudication folder 
stemming from his federal workers' 
compensation claim of the November 1976 
accident.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his low back 
disorder.  The claims folder and a copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
should include complete active and 
passive range of motion testing.  If a 
myelogram or MRI is not performed, the 
examiner should indicate why one is not 
necessary for a satisfactory evaluation 
of the back.  

The examiner's attention is drawn to the 
service medical records and the March 
1975 VA examination report reflecting 
treatment for scoliosis and lumbar strain 
and the clinical records following the 
November 1976 industrial accident 
reflecting treatment for degenerative 
disc disease of the lumbar spine.  The 
examiner is specifically requested to 
provide opinions, based upon the medical 
evidence of record and sound medical 
principles, (1) as to the nature and 
extent of the veteran's service-connected 
back disorder prior to a November 1976 
industrial accident, and (2) to 
distinguish which of the veteran's 
current low back symptoms are solely 
attributable to his service-connected 
chronic low back strain.

With regard to the service-connected back 
disability, the examiner should describe 
any anatomical damage or functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  A complete 
rationale for the opinions given should 
be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


